Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Gan (Gan et al., ZnO nanowire/TiO2 nanoparticle photoanodes prepared by the ultrasonic irradiation assisted dip-coating method, Thin Solid Films, 518 (2010), pg. 4809-4812), Yuhas (Yuhas, Nanowire-Based All-Oxide Solar Cells, J. Am. Chem. Soc., 2009, 131, pg. 3756-3761), and Kong (Kong, Directed Assembly of Nanoparticle Catalysts on Nanowire Photoelectrodes for Photoelectrochemical CO2 Reduction, Nano Letters, 2016, 16, pg. 5675-5680).  Gan teaches providing an array of nanowires, the array of nanowires comprising a plurality of nanowires, ends of nanowires of the plurality of nanowires being attached to a substrate (2..1); depositing a liquid including a plurality of nanoparticles on the array of nanowires (2.1); and evaporating the liquid from the array of nanowires (dried and sintered, 2.1).  Yuhas teaches a method of coating nanoparticles onto a vertically aligned nanowire array wherein the coating is applied by drop casting (Cu20 Film Deposition). Yuhas teaches evaporation of the liquid from the array (annealed, Cu2Q Film Deposition).  Kong teaches a method of depositing a liquid including a plurality of nanoparticles on an array of nanowires by drop-casting such that the nanoparticles are uniformly decorated onto the nanowire surface (pg. 5675 col. 2).  The prior art does not teach or suggest a method as claimed wherein a rate of evaporating being controlled by a temperature at which the evaporating is performed and a vapor pressure of the liquid in a volume in which the evaporating is performed, the evaporating being performed at the temperature of about 10C to 50C, and the rate of the evaporating specified such that the nanoparticles are deposited on the nanowires with no aggregation of the nanoparticles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABATHA L PENNY whose telephone number is (571)270-5512.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.